—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about July 29, 1994, which, upon fact-finding determination of neglect entered on or about March 15, 1994, directed, inter alia, that 10 of the subject children be placed with the Commissioner of Social Services for a period of 12 months, unanimously affirmed, without costs.
The mother’s appeal from the order of disposition has already been affirmed by this Court (216 AD2d 159). The father now also urges that the allegations of the petition were not established by a preponderance of the evidence; he also maintains that the record does not support a derivative finding of neglect as to the younger children. However, there is ample proof that respondent father inflicted excessive corporal punishment on his children by, among other things, repeatedly and severely beating them for petty or non-existent offenses through the use of, among other things, a leather belt and electrical cord, causing physical injury (see, Matter of Anthony C., 201 AD2d 342; Matter of C. Children, 183 AD2d 767).
We have considered respondent’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.